United States Court of Appeals
                            F OR T HE D ISTRICT OF C OLUMBIA C IRCUIT
                                       ____________
No. 10-3039                                                     September Term 2011
                                                                        1:09-cr-00087-CKK-1
                                                         Filed On: December 9, 2011
United States of America,

             Appellee

      v.

Abdul Karim Khanu,

             Appellant

      BEFORE:        Sentelle*, Chief Judge; Brown, Circuit Judge; and Ginsburg* Senior
                     Circuit Judge

                                         ORDER

      Upon consideration of the petition of appellant for panel rehearing filed October
21, 2011, it is

      ORDERED that the petition be denied. It is

       FURTHER ORDERED that the opinion filed October 7, 2011, be amended as
follows:

      Slip Op., delete the second sentence of the second full paragraph on p. 11
through the end of the paragraph on p. 12, and insert in lieu thereof:

      We affirm the sentence because the district court made sufficient factual findings
      at sentencing to support the inclusion of the $1.9 million in the calculation of tax
      loss notwithstanding Khanu's "repayment" of those funds to his corporations.
      See U.S.S.G. § 2T1.1(c) (1), (5) (“the tax loss is the total amount of loss that was
      the object of the offense (i.e., the loss that would have resulted had the offense
      been successfully completed)” and is "not reduced by any payment of the tax
      subsequent to the commission of the offense"); see also § 1B1.3(a) & cmt., n.1
      (relevant offense conduct for purposes of sentencing is not limited to acts for
      which defendant is criminally liable and includes "all acts and omissions
                United States Court of Appeals
                            F OR T HE D ISTRICT OF C OLUMBIA C IRCUIT
                                       ____________
No. 10-3039                                                     September Term 2011

      committed ... by the defendant ... that occurred during the commission of the
      offense, in preparation for that offense, or in the course of attempting to avoid
      detection or responsibility for that offense").

                                        Per Curiam


                                                             FOR THE COURT:
                                                             Mark J. Langer, Clerk

                                                    BY:      /s/
                                                             Michael C. McGrail
                                                             Deputy Clerk



* Chief Judge Sentelle would grant the petition.

* As of the date the petition was filed Judge Ginsburg had taken senior status.